 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


[exhibit10-12.jpg]


LOAN AGREEMENT


THIS LOAN AGREEMENT is made as of April 22, 2011, by and between OP-TECH
ENVIRONMENTAL SERVICES, INC. (“Borrower”), a corporation organized and existing
under the laws of Delaware, with its principal place of business at One Adler
Drive, East Syracuse, New York 13057 and FIRST NIAGARA BANK, N.A., a national
banking association, with a banking office at 6950 South Transit Road, P.O. Box
514, Lockport, New York 14095-0514, Attention:  Commercial Lending (together
with its successors and assigns, “Lender”).


In consideration of the premises and of the mutual covenants contained in this
Agreement, the parties agree as follows:
 
ARTICLE I.  Definitions
 
1.1 Definitions.  As used in this Agreement, unless otherwise specified, the
following terms shall have the following respective meanings:
 
“Affiliate” - any Person who now or hereafter has Control of, or is now or
hereafter under common Control with, Borrower or any Subsidiary or over whom or
over which Borrower or any Subsidiary now or hereafter has Control.
 
“Agreement” - this Agreement, including any Schedule hereto, as the same may be
amended, supplemented, restated or otherwise modified from time to time.
 
“Anti-Terrorism Laws” - any laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224, the USA Patriot Act,
the laws comprising or implementing the Bank Secrecy Act, and the laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the forgoing laws may from time to time be amended, renewed,
extended or replaced).
 
“Business Day” - a day of the year which is neither a Saturday or Sunday nor a
legal holiday on which banks are required or authorized by law to close in New
York State.


“Collateral Documents” - collectively, any security agreement, mortgage and any
and all other documents at any time executed and delivered in connection
therewith or with this Agreement (other than the Notes), and any and all
amendments, restatements, renewals or replacements thereof.
 
“Constituent Documents” - the applicable certificate of incorporation and
by-laws of Borrower.
 
“Control” - (a) the power to vote at least 50% of the outstanding shares of any
class of stock of a corporation or equity, membership or ownership interest in
any partnership, limited partnership, limited liability company or other
business entity or (b) the beneficial ownership of at least 50% of (i) the
outstanding shares of any class of stock of a corporation or (ii) of any
outstanding equity, membership or ownership interest in any other Person.
 


 
1

--------------------------------------------------------------------------------

 


“Environment” - any water including, but not limited to, surface water and
ground water or water vapor; any land including land surface or subsurface;
stream sediments; air; fish; wildlife; plants; and all other natural resources
or environmental media.
 
“Environmental Laws” - all foreign, federal, state, county, provincial and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances, regulations, codes and rules relating to the
protection of the Environment and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Substances and the policies, guidelines, procedures, interpretations,
decisions, orders and directives of any governmental authority with respect
thereto.
 
“Environmental Permits” - all licenses, permits, approvals, authorizations,
consents or registrations required by any applicable Environmental Laws and all
applicable judicial and administrative orders in connection with ownership,
lease, purchase, transfer, closure, use and/or operation of Borrower’s property,
including, without limitation, as may be required for the storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Substances.
 
“Executive Order No. 13224” - Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, as the same has been, or shall hereafter be,
amended, renewed, extended or replaced.
 
“GAAP” - generally accepted accounting principles in the United States of
America in effect from time to time and consistently applied from period to
period.
 
“Hazardous Substances” - without limitation, any flammable explosives, radon,
radioactive materials, asbestos, asbestos containing materials, urea
formaldehyde foam insulation, lead based paints, polychlorinated biphenyls,
petroleum and petroleum products, methane, hazardous materials, hazardous
wastes, hazardous or toxic substances, pollutant, contaminant, regulated
substance, residual waste or related materials as defined in or subject to any
Environmental Law, including, without limitation, the following federal statutes
and any comparable New York or county Environmental Laws:  the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Sections 9601, et seq.), the Hazardous Materials Transportation Act, as
amended (49 U.S.C. Sections 1801, et seq.), the Resource Conservation and
Recovery Act, as amended (42 U.S.C. Sections 6901, et seq.), The Clean Water
Act, as amended (33 U.S.C. Sections 1251, et seq.), The Safe Drinking Water Act
(42 U.S.C. Sections 300f, et seq.), The Clean Air Act (42 U.S.C. Sections 7401,
et seq.), and/or regulations adopted pursuant to any such Environmental Law.
 
“Lender Affiliate” - any bank or non-bank subsidiary (other than Lender) of
Lender or of First Niagara Financial Group, Inc.
 
“Loan” and collectively, “Loans” - as defined in Section 2.1 of this Agreement.
 
“Loan Document” and collectively, “Loan Documents” - the Collateral Documents,
the Notes and any other document, instrument or agreements executed in
connection with the Loan, as may be amended, modified, supplemented, renewed or
otherwise modified from time to time.
 


 
2

--------------------------------------------------------------------------------

 




 
“Loan Maturity Date” - the date set forth in the applicable Note issued pursuant
to this Agreement on which a Loan is scheduled to be paid in full, unless such
date is otherwise accelerated in accordance with the terms of this Agreement.
 
“Margin Stock” - as defined under Regulation U of the Board of Governors of the
Federal Reserve System, as amended from time to time.
 
“Material Adverse Effect” - a material adverse effect on:  (a) the property,
assets, financial condition, business or operations of an Obligor; (b) the
ability of Borrower to perform any of its payment or other obligations under
this Agreement, any Note, or any Collateral Document to which it is a party; (c)
the legality, validity or enforceability of the obligations of Borrower under
this Agreement, any Note, or any Collateral Document to which it is a party; or
(d) the ability of Lender to exercise its rights and remedies with respect to,
or otherwise realize upon, any of the collateral or any of the security for the
obligations of Borrower to Lender or any Lender Affiliate under this Agreement,
any Note, or any Collateral Document.
 
“Note” or “Notes” - as defined in Section 2.2 of this Agreement.
 
“Obligor” - any Borrower, or any other Person providing collateral support for
Borrower’s obligations hereunder.
 
“Pension Plan” - any pension plan as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974 as amended (“ERISA”) with respect to
which Borrower or any Subsidiary has incurred or may incur liability, including
contingent liability, under Title IV of ERISA, to such plan or to the Pension
Benefit Guaranty Corporation.  For purposes of this definition and for purposes
of Section 7.1(i), “Borrower” shall include any trade or business (whether or
not incorporated) which, together with Borrower or a Subsidiary, is deemed to be
a “single employer” within the meaning of Section 4001(b)(1) of ERISA.
 
“Person” - any individual, corporation, limited liability company, partnership,
joint venture, trust, unincorporated association, government or political
subdivision or other entity, body, organization or group.
 
 “Reportable Event” - any event with regard to a Pension Plan described in
Section 4043(b) of ERISA, or in Regulations issued thereunder.
 
“Schedule” – any Schedule that may be attached to this Agreement and made a part
hereof.
 
“Subsidiary” - any corporation of which at least 25% of the voting stock is
owned by Borrower directly, or indirectly through one or more Subsidiaries.
 
“USA Patriot Act” - the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.


1.2 Accounting Terms.  All accounting terms not otherwise defined herein shall
have the meaning assigned to them in accordance with GAAP.
 


 
3

--------------------------------------------------------------------------------

 




 
1.3 UCC Definitions.  Unless otherwise defined in this Agreement, capitalized
words shall have the meanings set forth in the Uniform Commercial Code as in
effect, from time to time, in the State of New York.
 
ARTICLE II.  The Financing
 
2.1 Loans.  Lender agrees, based on the terms and conditions and relying upon
the representations and warranties set forth in this Agreement, to lend to
Borrower, and Borrower agrees to borrow from Lender, one or more loans to be
more fully described in the Notes and payable according to the terms of the
respective Notes (each a “Loan” and collectively the “Loans”).  As a condition
to the making of any Loan, Borrower shall execute and deliver to Lender a Note
or Notes evidencing the terms of repayment of such Loan.
 
2.2 The Notes.  Each Loan subject to this Agreement shall be evidenced in part
by, and payable as provided in, a note (other than any demand note) (each a
“Note” and collectively the “Notes”) executed by Borrower.
 
2.3 Interest and Late Charges.
 
(a)           Interest and Late Charges on the Loan.  Each Loan shall bear
interest from the date thereof until maturity (whether by acceleration or
otherwise) and thereafter until paid in full on the unpaid principal amount
thereof at a per annum rate equal to the interest rate set forth in the
applicable Note evidencing such Loan.  If any payment of principal of or
interest on any Note is not paid within ten (10) days of the date when due,
Borrower shall pay to Lender any late charge set forth in the applicable Note.
 
(b)           Computation of Interest and Payment.  Accrued interest on each
Note shall be paid on the dates set forth in such Note, and on the date such
Note is paid in full.  Interest on each Note shall be calculated on the basis
set forth in the applicable Note.  Principal payments shall be made as set forth
in the Note.
 
2.4 Use of Proceeds.  Proceeds of each Loan shall be used for the purposes set
forth in the applicable Note.
 
2.5 Conditions Precedent.  Lender shall not be obligated to advance any Loan if
(a) any Event of Default shall occur or be continuing or (b) Borrower fails to
meet any other conditions set forth in the Loan Documents.
 
ARTICLE III.  Representations and Warranties
 
Borrower makes the following representations and warranties, which shall be
deemed to be continuing representations and warranties so long as any
indebtedness of Borrower to Lender or any Lender Affiliate, including
indebtedness for fees and expenses, remains unpaid:
 
3.1 Good Standing and Authority.  If Borrower is not an individual, Borrower is
an entity, duly organized, and validly existing, and in good standing under the
laws of the State of its formation or organization; has all necessary power and
authority to transact the business in which it is engaged; is duly licensed or
qualified and in good standing in each other jurisdiction in which the conduct
of such business requires such licensing or such qualification, except where the
failure to be so licensed or qualified would not have a Material Adverse
Effect.  Borrower has all necessary power and authority to enter this Agreement
and to execute, deliver and perform this Agreement, the Notes, the Collateral
Documents and any other document executed in connection with this Agreement, all
of which have been duly authorized by all proper and necessary action by
Borrower and the owners of Borrower.
 


 
4

--------------------------------------------------------------------------------

 




 
3.2 Valid and Binding Obligation.  This Agreement, the Collateral Documents, the
Notes, and any other document executed in connection herewith constitute the
legal, valid and binding obligations of Borrower, enforceable in accordance with
their respective terms except as enforceability may be limited by applicable
bankruptcy and insolvency laws and laws affecting creditor’s rights generally.
 
3.3 Good Title.  Borrower has good and marketable title to all of its assets,
none of which is subject to any mortgage, indenture, pledge, lien, conditional
sale contract, security interest, encumbrance, claim, trust or charge except as
referred to in the financial statements described herein or except as otherwise
permitted herein.
 
3.4 No Pending Litigation.  There are not any actions, suits, proceedings
(whether or not on behalf of Borrower) or investigations pending or, to the best
of Borrower’s knowledge, threatened against Borrower which, if adversely
determined, would, in any case or in the aggregate, have a Material Adverse
Effect, or which question the validity of this Agreement, the Notes, the
Collateral Documents or other documents required by this Agreement, or any
action taken or to be taken pursuant to any of the foregoing.
 
3.5 No Consent or Filing.  No consent, license, approval or authorization of, or
registration, declaration or filing with, any court, governmental body or
authority or other Person, which has not been obtained or made, is required in
connection with the valid execution, delivery or performance of this Agreement,
the Notes, the Collateral Documents or other documents required by this
Agreement or in connection with any of the transactions contemplated thereby,
other than filings and recordings in connection with the Collateral Documents.
 
3.6 No Violations.  Borrower is not in violation of any term of its Constituent
Documents, or of any mortgage, borrowing agreement or other instrument or
agreement pertaining to indebtedness for borrowed money.  Borrower is not in
violation of any term of any other indenture, instrument, or agreement to which
it is a party or by which it may be bound, resulting, or which might reasonably
be expected to result, in a Material Adverse Effect.  Borrower is not in
violation of any order, writ, judgment, injunction or decree of any court of
competent jurisdiction.  To Borrower’s best knowledge, Borrower is not in
violation of any statute, rule or regulation of any competent governmental
authority, the violation of which could have a Material Adverse Effect.  The
execution and delivery of this Agreement, the Notes, the Collateral Documents
and other documents required by this Agreement and the performance of all of the
same is and will be in compliance with the foregoing and will not result in any
violation or result in the creation of any mortgage, lien, security interest,
charge or encumbrance upon any properties or assets except in favor of
Lender.  There exists no fact or circumstance not disclosed in this Agreement or
in the documents furnished in connection herewith (other than general economic
conditions) which does, or in the future could, have a Material Adverse Effect.
 


 
5

--------------------------------------------------------------------------------

 


3.7 Financial Statements.  Borrower has furnished to Lender financial statements
reported on and prepared by a certified public accountant showing Borrower’s
financial condition as of the end of Borrower’s most recently completed fiscal
year which statements represent fairly the results of its operations and
transactions as of the dates and for the period referred to and have been
prepared in accordance with GAAP.  From the date of such financial statements to
the date of the execution of this Agreement, there has not been any Material
Adverse Effect or any fire, explosion, accident, flood, drought, storm,
earthquake, condemnation, statutory or regulatory change, act of God, or act of
public enemy or other casualty, whether or not insured, which would cause a
Material Adverse Effect.
 
3.8 Tax Returns.  Borrower has duly filed all federal and other tax returns
required to be filed and has paid all taxes required by such returns through its
latest fiscal year end, and has not received any assessments by the Internal
Revenue Service or other taxing authority for additional unpaid taxes.
 
3.9 ERISA Matters.  Except in compliance with all applicable laws and
regulations, no Pension Plan has been terminated or partially terminated or is
insolvent or in reorganization, nor have any proceedings been instituted to
terminate or reorganize any Pension Plan; neither Borrower nor any Subsidiary
has withdrawn from any Pension Plan, nor has a condition occurred which if
continued would result in a complete or partial withdrawal; neither Borrower nor
any Subsidiary has incurred any withdrawal liability to any Pension Plan;
neither Borrower nor any Subsidiary has incurred any liability to the Pension
Benefit Guaranty Corporation other than for required insurance premiums which
have been paid when due; no Reportable Event has occurred; and no Pension Plan
or other “employee pension benefit plan” as defined in Section 3 of ERISA to
which Borrower or any Subsidiary is a party has an “accumulated funding
deficiency.”  Each Pension Plan and each other “employee benefit plan” as
defined in Section 3(2) of ERISA to which Borrower or any Subsidiary is a party
is in substantial compliance with ERISA, and no such plan, or any administrator,
trustee or fiduciary thereof has engaged in a prohibited transaction described
in Section 406 of ERISA or in Section 4975 of the Internal Revenue Code.
 
3.10 Solvency.  Borrower is not insolvent as defined in any applicable state or
federal statute, nor will Borrower be rendered insolvent by the execution and
delivery of this Agreement, any of the Notes or any of the Collateral Documents
to Lender.  After the making of each Loan hereunder, Borrower reasonably expects
to (a) be able to pay its debts as they become due, (b) have funds and capital
sufficient to carry on its business and all businesses in which it is about to
engage, and (c) own property having a value at both fair valuation and at fair
salable value in the ordinary course of Borrower’s business greater than the
amount required to pay its debts as they become due.
 
3.11 Federal Reserve Regulations.  Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No part of the proceeds of
the Loans will be used, directly or indirectly, for a purpose which violates any
law, rule or regulation of any governmental body, including without limitation
the provisions of Regulations U or X of the Board of Governors of the Federal
Reserve System, as amended.  No part of the proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock.
 


 
6

--------------------------------------------------------------------------------

 


3.12 Environmental Matters.  To the knowledge of Borrower:  (a) No above ground
or underground storage tanks containing Hazardous Substances are or have been
located on any property owned, leased or operated by Borrower and each
Subsidiary; (b) No property owned, leased or operated by Borrower or any
Subsidiary is or has been used for the unpermitted or unauthorized treatment,
storage or disposal of Hazardous Substances; (c) No material Release of a
Hazardous Substance has occurred or is threatened on, at, from or, near any
property owned, leased or operated by Borrower or any Subsidiary that will now
or in the future (based on Environmental Laws currently in effect) require (i)
remedial or corrective action, removal, monitoring or closure pursuant to any
Environmental Law currently in effect or (ii) Borrower or any Subsidiary to
incur costs pursuant to the terms or conditions of any lease; (d) Neither
Borrower nor, any Subsidiary is subject to any existing, pending or threatened
suit, claim, notice of violation or request for information under any material
Environmental Law; and (e) Borrower and each Subsidiary is in compliance in all
material respects with, and have obtained all Environmental Permits required by
all Environmental Laws.
 
3.13 Prohibited Person Compliance.  Borrower warrants, represents and covenants
that neither Borrower nor any of their respective Affiliates is or will be a
Person (a) that is listed in the Annex to, or is otherwise subject to the
provisions of, Executive Order 13224 issued on September 24, 2001 (“EO13224”),
(b) whose name appears on the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons,” (c) who commits, threatens to commit or supports
“terrorism,” as defined in EO13224, or (d) who is otherwise affiliated with any
entity or person listed above (any and all parties or persons described in
subparts [a] - [d] above are herein referred to as a “Prohibited
Person”).  Borrower covenants and agrees that neither Borrower, nor any of their
respective Affiliates will knowingly (i) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person, including, but not limited
to, the making or receiving of any contribution of funds, goods, or services to
or for the benefit of a Prohibited Person, or (ii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
EO13224.  Borrower further covenants and agrees to deliver (from time to time)
to Lender any such certification or other evidence as may be requested by Lender
in its sole and absolute discretion, confirming each such representation.
 
ARTICLE IV.  Affirmative Covenants
 
Borrower covenants and agrees to:
 
4.1 Future Financial Statements.  Furnish to Lender or cause to be furnished to
Lender the following financial information and such additional information,
reports or statements as Lender may from time to time reasonably request
regarding the financial and business affairs of Borrower and its Affiliates:
 
(a)           Annual Financials.  As soon as available, and in any event within
ninety (90) days after the end of each of Borrower’s fiscal years, a complete
copy of Borrower’s annual financial statements and notes thereto for that year,
prepared for Borrower on a consolidated basis certified, without qualification
as to GAAP, as having been audited by independent certified public accountants
selected by Borrower and satisfactory to Lender.


 
7

--------------------------------------------------------------------------------

 
 


(b)           Periodic Financials.  As soon as available, and in any event
within forty-five (45) days after each fiscal quarter of each of Borrower’s
fiscal years, Borrower’s balance sheet as at the end of the period and
Borrower’s statements of cash flow, income, and surplus reconciliation for
Borrower’s then current fiscal year to date, prepared for Borrower on a
consolidated basis, and on a comparative basis with the prior year, in
accordance with GAAP, and in form and detail satisfactory to Lender, which
financial statements are certified as to accuracy by Borrower.


(c)           Accounts Receivable Aging.  As soon as available, and in any event
within fifteen (15) days after the end of each month, an accounts receivable
aging statement as of the end of that period, accurately and fully showing for
each of Borrower’s accounts, the account debtor, the aging of the account based
upon the original invoice date, the amount due, status and such other
information as Lender may request, all in form and scope satisfactory to Lender
and certified by Borrower’s chief financial officer.


(d)           Bonded Accounts Receivable Aging.  As soon as available, and in
any event within fifteen (15) days after the end of each month, an bonded
accounts receivable aging statement as of the end of that period, accurately and
fully showing for each of Borrower’s accounts, the account debtor, the aging of
the account based upon the original invoice date, the amount due, status and
such other information as Lender may request, all in form and scope satisfactory
to Lender and certified by Borrower’s chief financial officer.


(e)           Compliance Certificate.  Within forty-five (45) days after each
fiscal quarter of each of Borrower’s fiscal years, a compliance certificate
signed by Borrower’s chief financial officer (or other officer acceptable to
Lender) and otherwise in form and substance satisfactory to Lender (i)
certifying that to the best of that officer’s knowledge and belief, (A) those
financial statements have been prepared in accordance with GAAP and fairly
present in all material respects the financial condition and results of
operations of Borrower, if any, in accordance with GAAP subject, in the case of
interim financial statements, to routine year-end adjustments and (B) no Event
of Default then exists or if any does, a brief description of the Event of
Default and Borrower’s intentions in respect thereof and (ii) setting forth
calculations with respect to each subsection of Section 6.1.


(f)           Contract Status Report. As soon as available, and in any event
within twenty (20) days after the end of each month, a contract status report as
of the end of that period, accurately and fully showing for each of Borrower’s
contracts, the status of the contract and such other information as Lender may
request, all in form and scope satisfactory to Lender and certified by an
officer of Borrower.


4.2 Taxes.  Promptly pay and discharge all of its taxes, assessments and other
governmental charges prior to the date on which penalties are attached thereto,
establish adequate reserves for the payment of taxes and assessments and make
all required withholding and other tax deposits.  Nothing herein shall be
interpreted to require the payment of any tax, assessment or charge so long as
its validity is being contested in good faith and by appropriate proceedings
diligently conducted, and Borrower has established an adequate reserve for any
such expense.
 


 
8

--------------------------------------------------------------------------------

 


4.3 Insurance.  (a) Keep all its property so insurable insured at all times with
responsible insurance carriers against fire, theft and other risks (including,
if required, flood) in coverage, form and amount reasonably satisfactory to
Lender and as is customary in the case of other Persons engaged in the same or
similar business or having similar properties similarly situated; (b) keep
adequately insured at all times in reasonable amounts with responsible insurance
carriers against liability on account of damage to persons or property and under
all applicable worker’s compensation laws; (c) promptly deliver to Lender
certificates of insurance in form and content acceptable to Lender for any of
those insurance policies required to be carried by Borrower pursuant hereto
which shall be in the name of Lender and it’s successors and/or assigns, with
appropriate endorsements designating Lender as additional insured and mortgagee
or loss payee, or both, as requested by Lender; and (d) cause each such
insurance policy to require the insurer to provide Lender with at least thirty
(30) days’ prior written notice of cancellation.  If Borrower fails to comply
with this Section 4.3, Lender is authorized to obtain such insurance in the name
of Borrower or Lender at the expense of Borrower.
 
4.4 Litigation. Promptly notify Lender in writing as soon as Borrower has
knowledge thereof, and furnish or cause to be furnished to Lender such
information regarding the same as Lender may request of (a) the institution or
filing of any litigation, action, suit, claim or counterclaim to which Borrower
is a party, or (b) any administrative proceeding against, or investigation of,
Borrower by or before any regulatory body or governmental agency, where (i) the
outcome of such litigation, action, suit, claim, counterclaim, administrative
proceeding or investigation may have a Material Adverse Effect, or (ii) such
litigation, action, suit, claim, counterclaim, administrative proceeding or
investigation questions the validity of this Agreement, any of the Notes, or the
Collateral Documents, or any action taken or to be taken pursuant to the
foregoing; and furnish or cause to be furnished to Lender such information
regarding the same as Lender may request.
 
4.5 Entity Standing.  Maintain its existing entity status in good standing, and
maintain its existing rights and franchises, in its jurisdiction of formation
and remain or become duly licensed or qualified and in good standing in each
jurisdiction in which the conduct of its business requires such qualification or
licensing, except where the failure to be so licensed or qualified would not
have a Material Adverse Effect.
 
4.6 Books and Records.  Maintain proper books and records in accordance with
generally accepted accounting principles consistently applied, and notify Lender
promptly in writing of any proposed change in the location at which such books
and records are maintained.
 
4.7 Continue Business.  Engage only in the business conducted by it on the date
of this Agreement and other businesses reasonably related thereto.
 
4.8 Notices.  Borrower will notify Lender in writing of the occurrence of any
Event of Default or any act or condition, which, with the giving of notice or
the passage of time might become an Event of Default.
 


 
9

--------------------------------------------------------------------------------

 


4.9Environmental Compliance.
 
(a)           Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:  (i) comply in all material respects with all
Environmental Laws; and (ii) not suffer, cause or permit any material disposal
of Hazardous Substances at any property owned, leased or operated by it or any
Subsidiary except in accordance with applicable Environmental Laws.
 
(b)           Upon discovery by Borrower, promptly notify Lender in the event of
the disposal of any Hazardous Substance in violation of any Environmental Law at
any property owned, leased or operated by Borrower, or in the event of any
material Release, or material threatened Release, of a Hazardous Substance in
violation of any Environmental Law from any such property.
 
(c)           Deliver promptly to Lender (i) copies of any documents received
from the United States Environmental Protection Agency or any state, county or
municipal environmental or health agency concerning a violation or alleged
violation by Borrower or any Subsidiary of any Environmental Law; and (ii)
copies of any documents submitted by Borrower to the United States Environmental
Protection Agency or any state, county or municipal environmental or health
agency in response to any such violations or alleged violations.
 
4.10 Operating Accounts.  Maintain with Lender, as its primary financial
institution, corporate deposit and operating accounts.
 
4.11 Other Acts.  Execute and deliver, or cause to be executed and delivered, to
Lender all further documents and perform all other acts and things which Lender
deems necessary or appropriate to protect or perfect any security interests in
any property directly or indirectly securing payment of any indebtedness of
Borrower to Lender.
 
ARTICLE V.  Negative Covenants
 
Borrower, without the prior written consent of Lender, covenants and agrees that
it will not:
 
5.1 Borrowed Money.  Except for Loans made by Lender and loans listed on the
Schedule attached hereto, if any, create, incur, assume or suffer to exist any
liability for borrowed money except (a) to Lender and (b) to any other Person,
in an amount not to exceed $150,000 in the aggregate per fiscal year, with the
exception of up to $600,000 for insurance financing notes.
 
5.2 Encumbrances.  Except for liens in favor of Lender or permitted encumbrances
as listed on a Schedule attached hereto, if any, create, incur, assume or suffer
to exist any mortgage, lien, security interest, pledge or other encumbrance on
any of its property or assets, whether now owned or hereafter owned or acquired.
 
5.3 Guaranties.  Become a guarantor, surety or otherwise liable for the debts or
other obligations of any other Person, whether by agreement to purchase the
indebtedness of any other Person, or agreement for the furnishing of funds to
any other Person through the purchase of goods, supplies or services (or by way
of stock purchase, capital contribution, advance or loan) for the purpose of
paying or discharging the indebtedness of any other Person, or otherwise, except
as an endorser of instruments for the payment of money deposited to its bank
account for collection in the ordinary course of business.
 


 
10

--------------------------------------------------------------------------------

 




 
5.4 Sale of Assets or Merger.  Convey, sell, transfer, lease, or sell and lease
back, all or any substantial portion of its property, assets or business to any
other Person, or merge or consolidate with or into any other Person or into any
joint venture or partnership with any other Person.
 
5.5 Ownership Interests.  Purchase, redeem, acquire or retire any of Borrower’s
ownership interests whether such interests are in the form of stock, partnership
or limited partnership interests, limited liability company units or other
ownership interests.
 
5.6 Investments and Loans.  Make or suffer to exist any investments in, or loans
or advances to, any other Person except (a) advance payments or deposits against
purchases made in the ordinary course of Borrower’s regular business; (b) direct
obligations to the United States of America; (c) any existing investments in, or
existing advances to, any Affiliate; or (d) temporary advances to employees to
cover expenses incurred in the ordinary course of Borrower’s business.
 
5.7 Dividends or Distributions.  Pay or declare any cash dividends or
distributions.
 
ARTICLE VI.  Financial and Other Covenants
 
6.1 Financial and Other Covenants.  Borrower will comply with the following
covenant:
 
Minimum Fixed Charge Coverage Ratio of 1.1 to 1.0 at the end of each fiscal
quarter, for the four (4) most recently completed fiscal quarters, commencing
December 31, 2011, measured on a consolidated basis.


“Fixed Charge Coverage Ratio” means, as of the date of determination, the ratio
of EBIDA less any distributions or dividends paid during the period by Borrower
for the period less Unfunded Capital Expenditures, to the sum of the aggregate
of all principal payments required to be made on debt (including capitalized
lease obligations) during the period of twelve (12) consecutive months prior to
the date of determination, plus interest expense paid during the period.


“EBIDA” means total net income after taxes plus interest expense plus
depreciation and amortization expense, each calculated on a rolling four
(4)-quarter basis.


“Unfunded Capital Expenditures” means, for the period, capital expenditures made
from Borrower’s funds other than funds borrowed to finance such capital
expenses.


“Consolidated” means the consolidation of the accounts of Borrower and its
subsidiaries in accordance with GAAP.


ARTICLE VII.  Default
 
7.1 Events of Default.  The occurrence of any one or more of the following
events shall constitute an event of default (individually, “Event of Default”,
or, collectively, “Events of Default”):
 


 
11

--------------------------------------------------------------------------------

 




 
(a)           Nonpayment.  Nonpayment when due (pursuant to the terms of any
Note or this Agreement) whether by acceleration or otherwise of principal of,
interest on, or any fee or premium provided for hereunder or in any Note.
 
(b)           Negative Covenants.  Default in the observance of any of the
covenants or agreements of Borrower contained in Article V or Article VI of this
Agreement.
 
(c)           Other Covenants.  Default in the observance of any of the
covenants or agreements of Borrower contained in this Agreement, other than in
Article V or Article VI, or in any other agreement with Lender or any Lender
Affiliate, which is not remedied within thirty (30) days after occurrence
thereof.
 
(d)           Voluntary Insolvency Proceedings.  If Borrower or any general
partner of a Borrower shall (i) file a petition or request for liquidation,
reorganization, arrangement, adjudication as a bankrupt, or other similar relief
under the bankruptcy, insolvency or similar laws of the United States of America
or any state or territory thereof or any foreign jurisdiction, now or hereafter
in effect; (ii) consent to the filing of a petition in any bankruptcy,
liquidation, reorganization or insolvency proceeding; (iii) make a general
assignment for the benefit of creditors; (iv) consent to the appointment of a
receiver or trustee for Borrower or any of Borrower’s assets, including, without
limitation, the appointment of or taking possession by a “custodian” as defined
in the federal Bankruptcy Code; (v) make any, or send notice of any intended,
bulk sale; or (vi) execute a consent to any other type of insolvency proceeding
(under the federal Bankruptcy Code or otherwise) or any formal or informal
proceeding for the dissolution or liquidation of, or settlement of claims
against or winding up of affairs of, Borrower.
 
(e)           Involuntary Insolvency Proceedings.  The appointment of a
receiver, trustee, custodian or officer performing similar functions for
Borrower or any of Borrower’s assets, including, without limitation, the
appointment of or taking possession by a “custodian” as defined in the federal
Bankruptcy Code; or the filing against Borrower of a request or petition for
liquidation, reorganization, arrangement, adjudication as a bankrupt or other
relief under the bankruptcy, insolvency or similar laws of the United States of
America or any state or territory thereof or any foreign jurisdiction, now or
hereafter in effect; or the institution against Borrower of any other type of
insolvency proceeding (under the federal Bankruptcy Code or otherwise) or of any
formal or informal proceeding for the dissolution or liquidation of, settlement
of claims against or winding up of affairs of Borrower, and the failure to have
such appointment vacated or such petition or proceeding dismissed within 60 days
after such appointment, filing or institution.
 
(f)           Representations.  If any certificate, statement, representation,
warranty or financial statement furnished by or on behalf of Borrower pursuant
to or in connection with this Agreement or any Note (including, without
limitation, representations and warranties contained herein) or as an inducement
to Lender or any Lender Affiliate to enter into this Agreement or any Note or
any other lending agreement with Borrower shall prove to have been false in any
material respect at the time as of which the facts therein set forth were
certified, or to have omitted any material contingent or unliquidated liability
or claim against Borrower, or if on the date of the execution of this Agreement
there shall have been any materially adverse change in any of the facts
disclosed by any such statement or certificate, which change shall not have been
disclosed by Borrower to Lender at or prior to the time of such execution.
 


 
12

--------------------------------------------------------------------------------

 




 
(g)           Other Indebtedness and Agreements.  Nonpayment by Borrower of any
indebtedness owing by Borrower when due (or, if permitted by the terms of the
applicable document, within any applicable grace period), whether such
indebtedness shall become due by scheduled maturity, by required prepayment, by
acceleration, by demand or otherwise, or failure to perform any material term,
covenant or agreement on its part to be performed under any agreement or
instrument (other than this Agreement) evidencing or securing or relating to any
indebtedness owing by Borrower when required to be performed if the effect of
such failure is to permit the holder to accelerate the maturity of such
indebtedness.
 
(h)           Judgments.  If any judgment or judgments other than any judgment
for which it is fully insured, less applicable deductibles, against Borrower
remains unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a
period of 30 days.
 
(i)            Pension Default.  Any Reportable Event which Lender or any Lender
Affiliate determines constitutes grounds for the termination of any Pension Plan
by the Pension Benefit Guaranty Corporation (“PBGC”) or for the appointment by
an appropriate United States district court of a trustee to administer any
Pension Plan shall have occurred and continued 30 days after written notice
thereof to Borrower by Lender or any Lender Affiliate; or the PBGC shall have
instituted proceedings to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; or a trustee shall be appointed by an appropriate
United States district court to administer any Pension Plan; or any Pension Plan
shall be terminated; or Borrower withdraws from a Pension Plan in a complete
withdrawal or a partial withdrawal; or Borrower shall fail to pay to any Pension
Plan any contribution which it is obligated to pay under the terms of such plan
or any agreement, or which is required to meet statutory minimum funding
standards of Section 412 of the Internal Revenue Code or Section 303 of ERISA.
 
(j)            Guarantor Default.  Intentionally omitted.
 
(k)           Challenge to Collateral Documents.  If any Obligor, directly or
indirectly, shall challenge, or indicate their intention to challenge, the
validity and binding effect of any provision of any of the Notes or the
Collateral Documents or any of the Notes or the Collateral Documents shall for
any reason (except to the extent permitted by their express terms) cease to be
effective or cease to have the priority lien position required by the terms
thereof or by this Agreement or the collateral is no longer available, for any
reason.
 
(l)            Change of Ownership.  Intentionally omitted.
 
(m)          Termination of Business.  Any Obligor terminates its business or
ceases to operate as a going concern.
 
(n)           Material Adverse Change.  There shall occur any event or condition
in an Obligor’s business, operations or financial condition that has or, in
Lender’s judgment, is likely to have, a Material Adverse Effect.
 


 
13

--------------------------------------------------------------------------------

 




 
7.2Effects of an Event of Default.
 
(a)           Upon the happening of one or more Events of Default (except a
default under either Section 7.1(d) or 7.1(e) hereof), Lender may declare any
obligations it or any Lender Affiliate may have hereunder to be canceled and the
principal of the Loans then outstanding to be immediately due and payable,
together with all interest thereon and fees and expenses accruing under this
Agreement without presentation, demand or further notice of any kind to Borrower
and, if applicable, Borrower shall no longer be permitted to obtain advances of
any Loans.
 
(b)           Upon the happening of one or more Events of Default under Section
7.1(d) or 7.1(e) hereof, Lender’s and Lender Affiliates’ obligations hereunder
shall be cancelled immediately, automatically and without notice, and Loans then
outstanding shall become immediately due and payable without presentation,
demand or notice of any kind to Borrower.
 
7.3 Remedies.  Upon the occurrence and during the continuance of any Event of
Default or upon any termination of this Agreement as a result of an Event of
Default, then Lender and each Lender Affiliate shall have all of its rights
under this Agreement or otherwise under law.  In addition to, and without
limitation of, any rights of Lender and each Lender Affiliate under applicable
law, if any Event of Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other indebtedness at any time held or owing by Lender and
each Lender Affiliate to or for the credit or account of Borrower may be offset
and applied toward the payment of the indebtedness of Borrower to Lender and
each Lender Affiliate.  Lender may, in its sole discretion, exercise alternately
or cumulatively any of the remedies available hereunder or under any other
document securing the indebtedness, or at law or equity.  The failure to
exercise one or more of such remedies upon the happening of an Event of Default
shall not constitute a waiver of the right to exercise the same at any
subsequent time in respect of the same Event of Default or any other Event of
Default.  Neither the acceptance by Lender of any payment hereunder which is
less than payment in full of all amounts due and payable at the time of such
payment, or any negotiation or discussion with Borrower, shall constitute a
waiver of the right to exercise one or more of such remedies at that time or at
any subsequent time or nullify any prior exercise of any remedy, except as and
to the extent otherwise provided by law.
 
ARTICLE VIII.  Expenses and Indemnification
 
8.1           Reimbursement.  Borrower shall reimburse Lender promptly upon
request by Lender for all of its and each Lender Affiliate’s out-of-pocket
expenses including, without limitation, reasonable counsel fees and expenses,
filing fees and recording fees incurred in connection with this Agreement and
with any indebtedness subject hereto, for any taxes which Lender or any Lender
Affiliate may be required to pay in connection with the execution and delivery
of this Agreement, any of the Notes or the Collateral Documents, and for any
expenses, including reasonable counsel fees and expenses, incident to the
enforcement of any provision of this Agreement, the Notes or the Collateral
Documents.
 
8.2           Indemnity.  Borrower agrees to indemnify Lender and hereby holds
Lender harmless against all claims, actions, suits, proceedings, costs,
expenses, brokerage or other fees, losses, damages and liabilities of any kind
including in tort, penalties and interest, which Lender may incur in any manner
other than Lender’s own active gross negligence or willful misconduct, by reason
of any matter relating, directly or indirectly, to the Loans and the Loan
Documents.
 


 
14

--------------------------------------------------------------------------------

 


ARTICLE IX.  Other
 
9.1 Amendments and Waivers.  No modification, rescission, waiver, release or
amendment of any provision of this Agreement shall be made except by another
written agreement subscribed by duly authorized officers of Borrower and Lender.
 
9.2 Delays and Omissions.  No course of dealing and no delay or omission by
Lender in exercising any right or remedy hereunder or with respect to any
indebtedness of Borrower to Lender shall operate as a waiver thereof or of any
other right or remedy, and no single or partial exercise thereof shall preclude
any other or further exercise thereof or the exercise of any other right or
remedy.  Lender may remedy any default by Borrower hereunder or with respect to
any other person, firm or corporation in any reasonable manner without waiving
the default remedied and without waiving any other prior or subsequent default
by Borrower and shall be reimbursed for its expenses in so remedying such
default.  All rights and remedies of Lender hereunder are cumulative.
 
9.3 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of Lender, Borrower and their respective successors and assigns,
except that Borrower may not assign or transfer any of its rights hereunder
without the prior written consent of Lender.
 
9.4 Notices.  Any notice or demand to be given hereunder shall be effective if
delivered or mailed to Borrower at the address set forth in the opening
paragraph of this Agreement and to Lender at the address set forth in the
opening paragraph, via overnight delivery service or personal service or, if
mailed, three days after deposit, postage prepaid, in an official depository
maintained by the United States Post Office for the collection of mail.
 
9.5 Entire Understanding. This Agreement, the Collateral Documents and any other
Loan Documents represent the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof and supersede all prior
negotiations and writings between the parties, including specifically, but
without limitation, the application for the Loan, any commitment letter and
correspondence related thereto.
 
9.6 Governing Law.  This Agreement, the transaction described herein and the
obligations of Lender and Borrower shall be construed under, and governed by,
the internal laws of the State of New York without regard to principles of
conflict of laws.
 
9.7 Inconsistent Provisions.  The terms of this Agreement and any related
agreements, instruments or other documents, including, without limitation, the
Notes and the Collateral Documents, shall be cumulative except to the extent
that they are specifically inconsistent with each other, in which case the terms
of this Agreement shall prevail.
 
9.8 USA Patriot Act.  Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56), Lender is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow Lender to identify Borrower in accordance with the
USA Patriot Act.
 


 
15

--------------------------------------------------------------------------------

 




 
9.9 JURISDICTION AND VENUE.  Borrower knowingly, voluntarily, intentionally and
irrevocably (a) consents in each action and other legal proceeding commenced by
Lender or any Lender affiliate and arising out of or otherwise relating to this
Agreement, any of the Loans, any of the Notes or Collateral Documents to the
nonexclusive personal jurisdiction of any court that is either a court of record
of the State of New York, County of Onondaga or Erie or a court of the United
States located in the State of New York, County of Onondaga or Erie, (b) waives
each objection to the laying of venue of any such action or other legal
proceeding, (c) waives personal service of process in each such action and other
legal proceeding, and (d) consents to the making of service of process in each
such action and other legal proceeding by registered mail directed to Borrower
at the last address of Borrower shown in the records relating to this Agreement
maintained by Lender, with such service of process to be deemed completed five
(5) days after the mailing thereof.
 
9.10 WAIVER OF JURY TRIAL.  Borrower (a) knowingly, voluntarily, intentionally
and irrevocably waives each right Borrower may have to a trial by jury with
respect to, and each right to assert any claim for damages (including, but not
limited to, punitive damages) in, any action or other legal proceeding, of any
nature relating to (i) this Agreement, any of the Loans, any of the Notes or
Collateral Documents, (ii) any transaction contemplated in any such documents or
(iii) any negotiation, administration, performance or enforcement of this
agreement, any of the Obligations, any of the Notes or Collateral or any Other
Collateral and (b) certifies that (i) neither Lender, any Lender affiliate nor
any representative of Lender or any Lender Affiliate has represented to Borrower
that Lender or any Lender Affiliate will not seek to enforce the waiver made by
borrower in this Section 9.10, and (ii) it has been represented (or has had the
opportunity to be represented) in the signing of this Agreement as necessary and
appropriate by independent legal counsel.
 
[SIGNATURES APPEAR ON NEXT PAGE]
 


 


 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
signed by their duly authorized officers as of the date first set forth above.
 


Borrower:
OP-TECH ENVIRONMENTAL SERVICES, INC.
 
 
By:      Charles B. Morgan                                         
Charles B. Morgan, Chief Executive Officer
 
   
Lender:
FIRST NIAGARA BANK, N.A.
 
 
 
By:     
Sabrina J. Webster                            
Sabrina J. Webster, Vice President
 





Rev. 12/10/2010
















 
17

--------------------------------------------------------------------------------

 


SCHEDULE


PERMITTED ENCUMBRANCES




1.           Security for insurance financing notes.
2.
Security interests granted in Security Agreement dated as of December 27, 2010
(the “Security Agreement”) by OP-TECH Environmental Services, Inc. to holders of
Secured Convertible Notes dated December 27, 2010.

3.
Obligations to repay surety bonds issued in connection with services provided in
OP-TECH Environmental Services, Inc.’s (the “Company”) core business where the
Company is the principal under the surety bond as set out in Schedule C of the
Security Agreement.




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 